Citation Nr: 1439774	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-00 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1975 to May 1978 and from June 1978 to July 1980.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted.

The Veteran has claimed that service connection is warranted for a back disability that began in July 1978.  Additionally, in a November 2008 notice of disagreement, the Veteran's representative claimed that service connection is warranted for the Veteran's low back because his back was injured in a fall during active service that has caused back problems ever since service.

Service treatment records are negative for evidence of a back disorder.  

A March 1991 private radiology report provides an impression of herniated disc fragment on the left at L5-S1, causing effacement of the left S1 nerve root.  A  March 2006 private treatment record notes the presence of degenerative disc disease of the lower lumbar spine at L3-L4, L4-L5, and L5-S1.  A November 2006 private treatment note provides an impression of degenerative joint disease of the lumbar spine. 

The Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In light of the medical evidence confirming that the Veteran has a current low back disability, the statement provided by the Veteran's representative indicating that the Veteran injured his back in service and has had back problems ever since, and the fact that the Veteran has not been provided a VA examination in response to this claim, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed low back disability.  

As the claims file and Virtual VA file only include VA treatment records from the Indianapolis VA Medical Center dated through September 2010, the originating agency should obtain and associate with the record all outstanding, pertinent VA records.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain any outstanding records pertaining to the Veteran's claim, to include any outstanding, pertinent records from the Indianapolis VAMC from September 2010 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of his low back disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination and review of the record, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's low back disability originated in service or is otherwise etiologically related to his active service.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.
  
3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



